Plaintiffs in error, hereinafter called defendants, were convicted in the county court of Woods county of the crime of unlawful possession of intoxicating liquor, and their punishment fixed by the jury at a fine of $50 each and imprisonment of each in the county jail for a period of 30 days.
The evidence of the state was that the officers had located a 50-gallon barrel of beer mash in a catalpa grove some distance from the city of Alva, and had been watching the same for a day and a night; that at about 12:30 o'clock on the night of July 23rd, while the officers were watching this beer, the defendants, with Mortimer Welch and Eldon Shuffelbarger, came to the place where the officers were watching the beer, in a car and a truck, the truck being loaded with 20 cases of empty bottles; that the defendants unloaded these cases of bottles around the barrel, and, while they were there working, the officers arrested them; that the state had samples of this beer analyzed; and that it contained 4 1/10 per cent. of alcohol by volume.
Defendant Reed testified that he loaned his truck to Welch to haul the empty cases out, and that Welch told him that he would give him some beer to help him. Crowell testified to practically the same thing, and both admitted that they helped unload the cases and put them around the barrel and knew the beer was there, but denied that they owned it or had any interest in it. *Page 284 
Welch had escaped trial by leaving the country.
Defendants contend, first, that the evidence is insufficient to support the verdict of the jury. There is no merit in this contention.
Defendants next complain of the instructions of the court. Considered altogether, they fairly state the law as applicable to the facts in the case and were sufficient.
For the reasons stated, the cause is affirmed.
DAVENPORT, P. J., and EDWARDS, J., concur.